
	
		II
		110th CONGRESS
		1st Session
		S. 370
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 23, 2007
			Mrs. Hutchison (for
			 herself and Mr. Cornyn) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To designate the headquarters building of
		  the Department of Education in Washington, DC, as the Lyndon Baines Johnson
		  Federal Building.
	
	
		1.DesignationThe headquarters building of the Department
			 of Education located at 400 Maryland Avenue SW., Washington, DC, shall be known
			 and designated as the Lyndon Baines Johnson Federal
			 Building.
		2.ReferencesAny reference in law, map, regulation,
			 document, paper, or other record of the United States to the building referred
			 to in section 1 shall be deemed to be a reference to the Lyndon Baines
			 Johnson Federal Building.
		
